Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 10/18/2018; claims foreign priority to 2017-208310, filed 10/27/2017.
Claim(s) 1-6 are pending. Claim(s) 1 and 5-6 are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 10/18/2018 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.


          

 Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al., (“US 20130271791 A1” filed 04/08/2013 [hereinafter “Miyazaki”], in view of Wilson et al. (“US 20170357426 A1” filed 01/27/2017 [hereinafter “Wilson”].
Independent Claim 1, Miyazaki teaches: A document processing apparatus comprising: a display controller that performs, in a document processing application that is capable of adding a plurality of types of objects to an electronic document to be processed; (In Miyazaki the Abstract, describing display processing apparatus includes a transparent display data based on document data  …Also Para 69, describing If the user presses a marker add button through the input unit 13 to perform an input operation for specifying an area to which a surface effect is desired to be applied, the area to which the surface effect is to be applied is specified. The user performs such an input operation on all the areas to which a surface effect is to be applied…)
Miyazaki  further teaches: control such that a display screen is displayed, the display screen including a plurality of recent instruction input buttons that are allocated a plurality of object adding instructions for adding an object to the electronic document, the plurality of object adding instructions having been recently received from a user; (In Miyazaki the Abstract, describing display processing apparatus includes a transparent display data based on document data,   …Also Para(s) 69-70, describing If the user presses a marker add button through the input unit 13 to perform an input operation for specifying an area to which a surface effect is desired to be applied, the area to which the surface effect is to be applied is specified. The user performs such an input operation on all the areas to which a surface effect is to be applied…wherein the image processing unit 120 performs various types of image processing on the target image based on an instruction received from the user through the input unit 13…) In the BRI is recognized as … a plurality of recent instruction input buttons that are allocated a plurality of object adding instructions for adding an object to the electronic document…as claimed.
Miyazaki  further teaches: and a button update unit that performs button update processing for updating an object adding instruction allocated to one of the plurality of recent instruction input buttons to a newly received object adding instruction; (In Miyazaki the Abstract, describing display processing apparatus includes a transparent display data based on document data  …Also Para(s) 69-70, describing If the user presses a marker add button through the input unit 13 to perform an input operation for specifying an area to which a surface effect is desired to be applied, the area to which the surface effect is to be applied is specified. The user performs such an input operation on all the areas to which a surface effect is to be applied…wherein the image processing unit 120 performs various types of image processing on the target image based on an instruction received from the user through the input unit 13…) In the BRI is recognized as … the plurality of recent instruction input buttons to a newly received object adding instruction …as claimed.

It is noted, Miyazaki does not expressly teaches, …and a button update unit that performs button update processing for updating an object adding instruction allocated to one of the plurality of recent instruction input buttons to a newly received object adding instruction; But the combination of Miyazaki and Wilson teach these limitations (In Wilson Para 154, further describing application 136-1 includes a plurality of event handlers 190 and one or more application views 191, each of which includes instructions for handling touch events that occur within a respective view of the application's user interface …Each application view 191 of the application 136-1 includes one or more event recognizers 180… a respective event handler 190 includes … GUI updater 178 to update the application internal state 192. Alternatively, one or more of the application views 191 include one or more respective event handlers 190. Also, in some embodiments, one or more of data updater 176, object updater 177, and GUI updater 178 are included in a respective application view 191…)
Also, Miyazaki does not expressly teaches:…wherein in a case where it is determined that object adding instructions for adding a same type of objects to the electronic document to be processed are received consecutively, the button update unit does not perform the button update processing.
But the combination of Miyazaki and Wilson teach these limitations (in Wilson Para(s) 154 and 157-160, describing …Event handler 190 optionally utilizes or calls data updater 176, object updater 177, or GUI updater 178 to update the application internal state 192.…include one or more respective event handlers 190. Also, in some embodiments, one or more of data updater 176, object updater 177, and GUI updater 178 are included in a respective application view 191…wherein a respective user -interface object. …event comparator 184 performs a hit test to determine which of the three user -interface objects is associated with the touch (sub-event). … For example, event comparator 184 selects an event handler associated with the sub-event and the object triggering the hit test…When a respective event recognizer 180 determines that…other event recognizers, if any, that remain active for the hit view continue to track and process sub-events of an ongoing touch-based gesture…Moreover In Para 220, further mentions opening a second application while in a first application does not close the first application. [BRI is recognized as same time of objects] When the second application is displayed and the first application ceases to be displayed, the first application becomes a background application…state information for closed applications is not stored in a memory of the device [BRI is recognized as does not perform the button update processing] … Accordingly, closing an application includes stopping application processes for the application …) In the BRI, is recognized as same type of objects to the electronic document to be processed are received consecutively, the button update unit does not perform the button update processing as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Miyazaki’s user interface for controlling a previewed of document data display and/or non-display be enabling the check box with a user interface, to include a means said .. and a button update unit that performs button update processing for updating an Para 4]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2, Miyazaki and Wilson further teach:  a mode selection unit that is capable of selecting a consecutive addition mode in which a same type of objects are able to be added consecutively to the electronic document, wherein in a case where the consecutive addition mode is selected, the button update unit does not perform the button update processing. (In Wilson Para 154, further describing application 136-1 includes a plurality of event handlers 190 and one or more application views 191, each of which includes instructions for handling touch events that occur within a respective view of the application's user interface [BRI is recognized as mode selection unit as claimed]. Each application view 191 of the application 136-1 includes one or more event recognizers 180… a respective event handler 190 includes … GUI updater 178 to update the application internal state 192. Alternatively, one or more of the application views 191 include one or more respective event handlers 190. Also, in some embodiments, one or more of data updater 176, object updater 177, and GUI updater 178 are included in a respective application view 191…Also in Para(s) 157-160, describing … a respective user -interface object. …event comparator 184 performs a hit test to determine which of the three user -interface objects is associated with the touch (sub-event). … For example, event comparator 184 selects an event handler associated with the sub-event and the object triggering the hit test…When a respective event recognizer 180 determines that…other event recognizers, if any, that remain active for the hit view continue to track and process sub-events of an ongoing touch-based gesture…Moreover In Para 220, further mentions opening a second application while in a first application does not close the first application. [BRI is recognized as same time of objects] When the second application is displayed and the first application ceases to be displayed, the first application becomes a background application…state information for closed applications is not stored in a memory of the device [BRI is recognized as does not perform the button update processing] … Accordingly, closing an application includes stopping application processes for the application …) In the BRI, is recognized as same type of objects to the electronic document to be processed are received consecutively, the button update unit does not perform the button update processing as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Miyazaki’s user interface for controlling a previewed of document data display and/or non-display be enabling the check box with a user interface, to include a means said a mode selection unit that is capable of selecting a consecutive addition mode in which a same type of objects are able to be added consecutively to the electronic document, wherein in a case where the consecutive addition mode is selected, the Para 4]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 3, Miyazaki and Wilson further teach:  wherein the mode selection unit is capable of individually setting the consecutive addition mode for each type of object, and wherein in a case where an object adding instruction for adding an object for which the consecutive addition mode is set is received, the button update unit determines that object adding instructions for adding a same type of objects are received consecutively, and does not perform the button update processing. (In Wilson Para 154, further describing application 136-1 includes a plurality of event handlers 190 and one or more application views 191, each of which includes instructions for handling touch events that occur within a respective view of the application's user interface [BRI is recognized as mode selection unit as claimed]. Each application view 191 of the application 136-1 includes one or more event recognizers 180… a respective event handler 190 includes … GUI updater 178 to update the application internal state 192. Alternatively, one or more of the application views 191 include one or more respective event handlers 190. Also, in some embodiments, one or more of data updater 176, object updater 177, and GUI updater 178 are included in a respective application view 191…Also in Para(s) 157-160, describing … a respective user -interface object. …event comparator 184 performs a hit test to determine which of the three user -interface objects is associated with the touch (sub-event). … For example, event comparator 184 selects an event handler associated with the sub-event and the object triggering the hit test…When a respective event recognizer 180 determines that…other event recognizers, if any, that remain active for the hit view continue to track and process sub-events of an ongoing touch-based gesture…Moreover In Para 220, further mentions opening a second application while in a first application does not close the first application. [BRI is recognized as same time of objects] When the second application is displayed and the first application ceases to be displayed, the first application becomes a background application…state information for closed applications is not stored in a memory of the device [BRI is recognized as does not perform the button update processing] … Accordingly, closing an application includes stopping application processes for the application …) In the BRI, is recognized as same type of objects to the electronic document to be processed are received consecutively, the button update unit does not perform the button update processing as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Miyazaki’s user interface for controlling a previewed of document data display and/or non-display be enabling the check box with a user interface, to include a means said wherein the mode selection unit is capable of individually setting the consecutive addition mode for each type of object, and wherein in a case where an object adding instruction for adding an object for which the consecutive addition mode is set is received, the button update unit determines that object adding instructions for adding a Para 4]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 4, Miyazaki and Wilson further teach:  wherein in a case where object adding instructions for adding a same type of objects with a same attribute are received consecutively, the button update unit does not perform the button update processing. (In Wilson Para 154, further describing application 136-1 includes a plurality of event handlers 190 and one or more application views 191, each of which includes instructions for handling touch events that occur within a respective view of the application's user interface [BRI is recognized as mode selection unit as claimed]. Each application view 191 of the application 136-1 includes one or more event recognizers 180… a respective event handler 190 includes … GUI updater 178 to update the application internal state 192. Alternatively, one or more of the application views 191 include one or more respective event handlers 190. Also, in some embodiments, one or more of data updater 176, object updater 177, and GUI updater 178 are included in a respective application view 191…Also in Para(s) 157-160, describing … a respective user -interface object. …event comparator 184 performs a hit test to determine which of the three user -interface objects is associated with the touch (sub-event). … For example, event comparator 184 selects an event handler associated with the sub-event and the object triggering the hit test…When a respective event recognizer 180 determines that…other event recognizers, if any, that remain active for the hit view continue to track and process sub-events of an ongoing touch-based gesture…Moreover In Para 220, further mentions opening a second application while in a first application does not close the first application. [BRI is recognized as same time of objects] When the second application is displayed and the first application ceases to be displayed, the first application becomes a background application…state information for closed applications is not stored in a memory of the device [BRI is recognized as does not perform the button update processing] … Accordingly, closing an application includes stopping application processes for the application …) In the BRI, is recognized as … adding a same type of objects with a same attribute are received consecutively, the button update unit does not perform the button update processing as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Miyazaki’s user interface for controlling a previewed of document data display and/or non-display be enabling the check box with a user interface, to include a means said wherein in a case where object adding instructions for adding a same type of objects with a same attribute are received consecutively, the button update unit does not perform the button update processing…as taught by Wilson; allows the user to access an array of information through a single user interface while keeping the interface simple and intuitive to use…[In Miyazaki Para 4]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Independent Claim 5, Miyazaki teaches: A document processing apparatus comprising: display control means for performing, in a document processing application that is capable of adding a plurality of types of objects to an electronic document to be processed; (In Miyazaki the Abstract, describing display processing apparatus includes a transparent display data based on document data  …Also Para 69, describing If the user presses a marker add button through the input unit 13 to perform an input operation for specifying an area to which a surface effect is desired to be applied, the area to which the surface effect is to be applied is specified. The user performs such an input operation on all the areas to which a surface effect is to be applied…)
Miyazaki  further teaches: control such that a display screen is displayed, the display screen including a plurality of recent instruction input buttons that are allocated a plurality of object adding instructions for adding an object to the electronic document, the plurality of object adding instructions having been recently received from a user; (In Miyazaki the Abstract, describing display processing apparatus includes a transparent display data based on document data  …Also Para(s) 69-70, describing If the user presses a marker add button through the input unit 13 to perform an input operation for specifying an area to which a surface effect is desired to be applied, the area to which the surface effect is to be applied is specified. The user performs such an input operation on all the areas to which a surface effect is to be applied…wherein the image processing unit 120 performs various types of image processing on the target image based on an instruction received from the user through the input unit 13…) In the BRI is recognized as … a plurality of recent 
It is noted, Miyazaki does not expressly teaches:… and button update means for performing button update processing for updating an object adding instruction allocated to one of the plurality of recent instruction input buttons to a newly received object adding instruction; But the combination of Miyazaki and Wilson teach these limitations (In Wilson Para 154, further describing application 136-1 includes a plurality of event handlers 190 and one or more application views 191, each of which includes instructions for handling touch events that occur within a respective view of the application's user interface …Each application view 191 of the application 136-1 includes one or more event recognizers 180… a respective event handler 190 includes … GUI updater 178 to update the application internal state 192. Alternatively, one or more of the application views 191 include one or more respective event handlers 190. Also, in some embodiments, one or more of data updater 176, object updater 177, and GUI updater 178 are included in a respective application view 191…)
Also, Miyazaki does not expressly teaches… wherein in a case where it is determined that object adding instructions for adding a same type of objects to the electronic document to be processed are received consecutively, the button update means does not perform the button update processing. But the combination of Miyazaki and Wilson teach these limitations (in Wilson Para(s) 154 and 157-160, describing …Event handler 190 optionally utilizes or calls data updater 176, object updater 177, or GUI updater 178 to update the application internal state 192.…include one or more respective event handlers 190. Also, in some embodiments, one or more of data updater 176, object updater 177, and GUI updater 178 are included in a respective application view 191…wherein a respective user -interface object. …event comparator 184 performs a hit test to determine which of the three user -interface objects is associated with the touch (sub-event). … For example, event comparator 184 selects an event handler associated with the sub-event and the object triggering the hit test…When a respective event recognizer 180 determines that…other event recognizers, if any, that remain active for the hit view continue to track and process sub-events of an ongoing touch-based gesture…Moreover In Para 220, further mentions opening a second application while in a first application does not close the first application. [BRI is recognized as same time of objects] When the second application is displayed and the first application ceases to be displayed, the first application becomes a background application…state information for closed applications is not stored in a memory of the device [BRI is recognized as does not perform the button update processing] … Accordingly, closing an application includes stopping application processes for the application …) In the BRI, is recognized as same type of objects to the electronic document to be processed are received consecutively, the button update unit does not perform the button update processing as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Miyazaki’s user interface for controlling a previewed of document data display and/or non-display be enabling the check box with a user interface, to include a means said…and button update means for performing button update processing for updating an object adding instruction allocated to one of the plurality of recent instruction input buttons to a newly received object adding instruction… wherein in a case where it is determined that object adding instructions for adding a same type of objects to the electronic document to be processed are received Para 4]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding independent Claim 6, Is/are fully incorporated similar subject of claim 1 cited above, and is/are similarly rejected along the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mochizuki et al. (“US 20180004750 A1” filed 06/29/2016, display controller 105… If the user wants to copy content, such as a character string, in the document, the user may make a predetermined operation, such as one left click by a mouse cursor 282 or one touch by a finger, in the vicinity of an area where the user wants to copy… The menu can be used for switching a proposal of the areas copied by users to a proposal of the areas copied by the user themselves… [Para(s) 26, 33, 37,].
Nakamura (“US 20170374259 A1” filed 06/21/2017, describing UI (user interface- i.e., button for switching on and off displayed [Para 28].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/QUOC A TRAN/           Primary Examiner, Art Unit 2177